DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant's communication of July 9, 2021.  The rejections are stated below.  Claims 2-14 are pending and have been examined.

Response to Amendment/Arguments
2.	Applicant's arguments concerning 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection.

Claim Objections
3.	Claim 2: marked as “previously presented”, but should be marked as “currently amended”


Claim Rejections – 35 USC §112


4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Antecedent basis
6.	Claim 2 recites “second plurality of bid corresponds…”.  There is lack of antecedent basis for “second plurality of bid corresponds…”.  The limitation is interpreted as “second plurality of bid order entry locations corresponds”.  Dependent claims 3-14 do not remedy the deficiencies of claim 2 and stand rejected on the same grounds.

Claim Rejections – 35 USC 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the rejections under this section made in this Office action.

A person shall be entitled to a patent unless -


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.






8.	Claims 2-7 and 9-14 are rejected under 35 U.S.C. 102(a) as being anticipated by Ram et al. [US Pub No. 2003/0009411 A1].


A trading interface implemented by a trading device and configured to electronically receive market information from an electronic exchange (see Figs. 28-29 trading interface; para. 0099, 0139 data source/data feed);
an electronic display configured to display a display region including a first set of plurality of axially aligned price levels determined from the market information (see Figs. 28-29, price axis; para. 0496); and
to display an item of interest determined at a first time and an order entry region having a first plurality of ask order entry locations and a second plurality of bid order entry locations, where each order entry location of the plurality of order ask entry locations and the second plurality of bid (order entry locations) corresponds to one of the first set of plurality of axially aligned price levels (see Figs. 28-29; para. 0488, 0497; the security is the item of interest, the cells in the checkerboard matrix make up the order entry region),
wherein the item of interest is displayed along the first set of plurality of axially aligned price levels according to a value of the item of interest determined from the market information (see Figs. 28-29; item of interest may be center of market or an open order); and
an electronic processor coupled with the electronic display and configured to initiate repositioning of the first set of plurality of axially aligned price levels to a second set of axially aligned price levels in response to receiving a change in the value of the item of interest determined at a second time based on the market information, where the electronic processor repositions the first set of plurality of price levels displayed at 

10.	Claim 3. Ram discloses The trading device of claim 2 where subsequent to repositioning the first set of plurality of axially aligned price levels to the second set of axially aligned price levels, the item of interest is displayed relative to a designated location in the display region (see para. 0492).  

11.	Claim 4. Ram discloses The trading device of claim 2 where the item of interest represents at least one of a best bid price, a best ask price, a moving average of the inside market, and a last traded price (see para. 0492, auto-center is determined by last trade price).  

12.	Claim 5. Ram discloses The trading device of claim 2 where the electronic processor is further configured to determine the value of the item of interest according to an equation (see Fig. 33, “AGGRE” column is an equation which is the sum of individual markets)  

13.	Claim 6. Ram discloses The trading device of claim 2 where the item of interest comprises a user-defined indicator (see Figs. 28-29, an open order is user-defined).  

14.	Claim 7. Ram discloses the trading device of claim 2 where the electronic processor is further configured to reposition the first set of plurality of axially aligned 

15.	Claim 9. Ram discloses the trading device of claim 2 where the predetermined rate comprises any of a fixed rate and a variable rate (see para. 0492). 

16.	Claim 10. Ram discloses the trading device of claim 2 where the predetermined rate changes based on at least one of the item of interest being repositioned, and a location of the item of interest (see para. 0492).

17.	Claim 11. Ram discloses the trading device of claim 2, where the electronic processor is further configured to:
receive a user command via at least one order entry location aligned with one of the first plurality of ask order entry locations or one of the second plurality of bid order entry locations (see para. 0101, 0409); and
initiate placement of a trade order responsive to receiving the user command, where the trade order comprises an order price determined according to a price level corresponding to the at least one order entry location (see para. 0101, 0409).  

18.	Claim 12. Ram discloses the trading device of claim 11 where the user command comprises a selection of the at least one order entry location via a single action of a user input device (see para. 0101, 0409).  



20.	Claim 14. Ram discloses the trading device of claim 11 where the electronic processor is further configured to set a plurality of order parameters in response to receiving the user command (see para. 0101, 0409).



Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




22.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ram et al. [US Pub No. 2003/0009411 A1] in view of Imsand [US Pub No. 2001/0048585 A1]. 

23.	Regarding claim 8, Ram does not disclose however Imsand teaches where the predetermined rate comprises speeds between substantially 50 pixels per second and substantially 200 pixels per second (Imsand 0007).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Ram to include the teachings of Imsand.  The rationale to combine the teachings is a high performance workstation without compromise while at the same time being easily transportable.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ERIC T WONG/Primary Examiner, Art Unit 3692